09/14/2020



                                                                                    Case Number: DA 20-0053

       IN THE SUPREME COURT OF THE STATE OF MONTANA
                        No. DA 20-0053
                                                  )
 A & A CONSTRUCTION, INC.,                        )
                                                  )
                  Plaintiff-Appellant,            )   ORDER
                                                  )
 v.                                               )
 ATLANTIC CASUALTY INSURANCE                      )
 COMPANY,                                         )
                                                  )
                   Defendant-Appellee,            )
                                                  )


______________________________________________________________

      Upon Stipulation of the parties and for good cause shown,

      IT IS ORDERED that the case is dismissed WITH PREJUDICE. Each party

shall bear its own costs and expenses.

      SO ORDERED this ____ day of ________________, 2020.

                                For the Court

                                By:__________________________________
                                          Justice




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                           September 14 2020